273 F.2d 415
John Tilman HAYNES, Appellant,v.F. T. WILKINSON, Warden, United States Penitentiary, Appellee.
No. 17997.
United States Court of Appeals Fifth Circuit.
Jan. 21, 1960.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hopper, Judge.
John Tilman Haynes, in pro. per.
E. Ralph Ivey, Asst. U.S. Atty., Charles D. Read, Jr., U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
It appearing that the appellant was not entitled to release from confinement at the time of this hearing on his habeas corpus petition even under the computation as claimed by him to be correct, this judgment dismissing the application for the writ is affirmed.